Per Curiam.
Defendants were convicted in Detroit Recorder’s Court by a jury of breaking and entering with intent to commit larceny, MCLA 750-.110; MSA 28.305. Defendants were sentenced to two years’ probation and fined $150. They filed a motion for new trial which was denied. From this decision, defendants appeal as a matter of right.
Some three months after the defendants’ convictions, one Ronald Boron, who is not otherwise identified, alleged that he had observed misconduct by Sergeant John Stroski, the detective in charge of this case. Ronald Boron executed an affidavit indicating that he heard Sergeant Stroski talking in the corridor outside the courtroom to a prosecution witness, his wife, and the owner of the gas station allegedly broken into by defendants. This alleged conversation, involving statements that the parties would not be needed to further testify because the “case was sewn up” and “looked pretty good for the prosecution”, supposedly took place in the presence of several jurors. Defendants’ motion for new trial was based upon this affidavit.
Assuming everything in the affidavit is true, there is no ground for reversal. The matters discussed were totally collateral to the issues at trial. No prejudice having been shown, defendants were not entitled to a new trial. People v Nick, 360 Mich 219 (1960); People v Schram, 378 Mich 145 (1966).
Affirmed.